On Rehearing
SIMON, Justice.
This case is before us on a rehearing granted the appellant, State of Louisiana, for a review of the majority opinion wherein we affirmed the lower court’s judgment sustaining defendant’s plea of prescription to a bill of information charging him with possession of narcotics in violation of LSA-R.S. 40:962.
The bill of information was filed on August 9, 1951. On April 30, 1952, defendant was arraigned and pleaded “Not guilty”. On May 19, 1952, the defendant moved for and obtained the permission of the court to withdraw his plea of “Not guilty”, and in lieu thereof thereupon filed'a motion for a bill of particulars, a motion for a preliminary hearing, and a plea to the jurisdiction of the court. No further action was taken in this matter until defendant filed a plea of prescription on April 6, 1955, based on the fact that three years had elapsed from the date of the filing of the bill of information without the accused having been tried. On April 25, 1955, the State filed its memorandum in answers to the defendant’s respective pleas 'and motions.
■After a hearing, the trial court sustained the plea of prescription and ordered a nolle prosequi entered in this cause, discharging the accused. The State appealed.
On the original hearing of this case on appeal we held that the filing by defendant of a motion for a bill of particulars was not such a dilatory plea as would interrupt prescription under LSA-R.S. 15:8; and we cited the case of State v. Bradford, 219 La. 1090, 55 So.2d 255, 256. The pertinent language referred to and relied upon by us was:
“ * * * If we had thought that the pendency of the motion [motion for a bill of particulars] was sufficient to interrupt prescription, there would have been no oc- ■ casion to remand the case to determine the cause of delay or why the motion had not been timely disposed of.”
Though this quotation implies that the motion for a bill of particulars does not interrupt prescription, this expression by the court was not responsive to any issue nor necessary to the decision of the case and does not embody the resolution or determination of the court.
In the case of State v. Bradford, 217 La. 32, 45 So.2d 897, on rehearing, we held that a motion for a bill of particulars is a dilatory plea within the intendment of LSA-R.S. 15 :8, which is still a sound principle of law. We overruled the plea of three-year prescription under the factual *971circumstances of that case and remanded it for proceeding in accord with the views expressed. Upon trial and conviction, the defendant appealed, 219 La. 1090, 55 So.2d 255, which appeal presented for determination the cause of the delay in the ruling on the motion filed by defendant for a bill of particulars and to ascertain whose fault it was that it had not been previously acted upon. We took cognizance of the fact that all other questions had passed out of the case. Therefore, this case is authority only for the limited issue thus stated; and the expression in the opinion relative to the bill of particulars is obiter dictum, and was in nowise necessary -to the decision of the case.
Expressions found in opinions of the Supreme Court cannot be given the effect of authoritative rulings on questions not involved in the particular cases respectively dealt with. American Surety Co. v. U. S., 5 Cir., 239 F. 680, 152 C.C.A. 514; State v. Simpson, 157 La. 614, 102 So. 810; State v. Todd, 173 La. 23, 136 So. 76; Graham v. Jones, 198 La. 507, 3 So.2d 761; Du Bell v. Union Central Life Ins. Co., 211 La. 167, 29 So.2d 709. Therefore, under no circumstances can any obiter dictum contained in our opinion on appeal in the Bradford case, 219 La. 1090, 55 So. 2d 255, be held to reverse, change or modify the sohnd principle of law expressed in State v. Bradford, 217 La. 32, 45 So.2d 897, 901, oh rehearing, “that the application or motion for a bill of particulars was such a dilatory plea as was intended under Article 8 of the Code of Criminal Law and Procedure * * * ”, the issue being whether the bill' of particulars was a dilatory plea, the filing of which constituted an interruption of prescription.
Pleas of prescription filed by defendants in criminal cases must be considered in the light of the provisions of LSA-R.S. 15:8, which deals with a three-year period following the filing of a bill of information, and LSA-R.S. 15:9, which deals with a three-year period following a prosecutive step by the State.
Under LSA-R.S. 15 :8, if in a felony case three years elapse from the date of filing of a bill of information, without the defendant having been brought to trial or having done any act which would interrupt prescription, it becomes the duty of the district attorney to enter a nolle prosequi; and, if the district attorney fail or neglect to do so, the court may, on motion of the defendant; cause such nolle prosequi to be entered. The provisions of this article, however, do not avail an accused who has escaped trial through dilatory pleas.
In the case at bar, Truett was charged in an information filed on August 9, 1951. On May 19, 1952, he filed a motion for a bill of particulars, a motion for a preliminary hearing,, .and a plea to the jurisdiction. The motions for a bill of particulars and *973for a preliminary hearing, being dilatory pleas, had the legal effect of retarding the progress of the piosecution and interrupted prescription. Manifestly, three years had not elapsed from the date of the filing of the dilatory pleas on May 19, 1952, to the date of the filing of the plea of prescription on April 6, 1955; and of necessity the provisions of LSA-R.S. 15:8 do not apply, and the prescription therein provided for is not available to the defendant.
Under the provisions of LSA-R.S. 15:9, if three years elapse after the State takes a prosecutive step in a felony case, and if during those three years the defendant has not been brought to trial and has not interrupted prescription and the district attorney has not entered his nolle prosequi, it is mandatory upon the court to order its dismissal, and the same shall not thereafter be revived.
In the case at bar, three years had not elapsed between the date of the defendant’s arraignment, April 30, 1952, being the last prosecutive step taken by the State, and the date on which the plea of prescription was filed by defendant, April 6, 1955; and, therefore, the prescription of three years provided for under LSA-R.S. 15 :9 does not apply.
In the recent case of State v. Bradley, 227 La. 421, 79 So.2d 561, we held that the calling of the accused for arraignment is a step in the prosecution and constitutes an interruption of prescription.
In our original opinion herein, the majority holding sustains the contention of defendant that his withdrawal of the plea of “Not guilty” on May 19,, 1952, so that he could file the aforestated motions and plea, constituted a vacating and nullification of the arraignment on April 30, 1952, and that, therefore, such' arraignment was not a step in the prosecution by the State. Upon a reconsideration of this pronouncement, we are constrained' to hold that we were in error.
We now conclude that the withdrawal of the plea of “Not guilty”'upon the motion of the defendant to exercise his legal and beneficial right to file such motions and pleas as were available to him did not nullify the prosecutive step taken by the State through the arraignment of this defendant, without which there could not have been a prosecution of the charge. To hold otherwise would illegally afford the defendant control over the ability of the State to take an effective prosecutive step for a period long enough to toll the prescriptive period.
Accordingly, for the reasons assigned, it is ordered that the former judgment herein be reversed, set aside and annulled; and it is now further ordered that this case be remanded to Section “B” of the Criminal District Court for the Parish of Orleans to be proceeded with in accordance with the views herein expressed.
*975HAMITER, J., concurs in the decree.
PONDER, J., dissents.